Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161995 (68)                                                                                                Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  BRENDA BRADLEY,                                                                                       Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 161995
                                                                    COA: 353627
                                                                    Kent CC: 20-001193-CH
  BETH STRIEGLE and DAVID V. SWANSON,
            Defendants-Appellees,
  and
  SHIRL S. SWANSON,
             Defendant,
  and
  JOSLIN MONAHAN,
           Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 17, 2021
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2021
         b0524
                                                                               Clerk